Appellant renews his contention that by bills of exception Nos. 3, 4 and 5, complaining of the rejection of certain testimony offered by him, error was shown. Said bills show the state's objection to an identical question propounded to three witnesses, viz.: "Have you learned how choc *Page 622 
beer is made, or do you know how choc beer is made?" A casual inspection of the form of this question thus asked makes it evident that a witness could not testify to the fact abstractly that he had learned how choc beer was made, or give the jury testimony setting forth what he had learned, unless claiming to qualify as an expert, which is not asserted to be true of any of said witnesses. One who had experience in the making of choc beer might give the desired testimony. In fact, we observe that a witness for the appellant did testify as to how choc beer was made and how long it would take it to become intoxicating after the ingredients were mixed and set to ferment, and that if said mixture had not been allowed to stand any longer than appellant testified the particular choc beer had stood after being mixed, it would not be intoxicating. The witnesses who partook of the liquor sold by appellant and involved in the instant transaction, testified that it was intoxicating and made them drunk. We further observe that one of the witnesses referred to in said bills of exception testified that he did not know how choc beer was made. Another of said witnesses testified that he only learned four or five days before the trial how to make choc beer. There is nothing in either bill or in the record to show that said witnesses were qualified to give the testimony called for by the rejected question.
This appears to be the only contention made by appellant in his motion for rehearing, and being unable to agree therewith, said motion is overruled.
Overruled.